Dawson, J.
(dissenting) : While it is fundamental that a court has power at any time to correct the judgment record to make it speak the truth and to make it state precisely what judgment was in fact rendered, yet this does not carry with it the power to render a different or additional judgment. In this ease the defendants’ motion admitted in specific terms that no judgment ever had been rendered on the matters which they sought to have incorporated in it by amendment. That is not a mere correction of a judgment record, but the making of a new, different and supplemental judgment. I therefore dissent.